
	
		II
		Calendar No. 265
		111th CONGRESS
		2d Session
		H. R. 3342
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2010
			Received
		
		
			February 1, 2010
			Read twice and placed on the calendar
		
		AN ACT
		To authorize the Secretary of the Interior,
		  acting through the Commissioner of Reclamation, to develop water infrastructure
		  in the Rio Grande Basin, and to approve the settlement of the water rights
		  claims of the Pueblos of Nambe, Pojoaque, San Ildefonso, and
		  Tesuque.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Aamodt Litigation Settlement
			 Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Pojoaque Basin regional water system
					Sec. 101. Authorization of Regional Water System.
					Sec. 102. Operating Agreement.
					Sec. 103. Acquisition of Pueblo water supply for the Regional
				Water System.
					Sec. 104. Delivery and allocation of Regional Water System
				capacity and water.
					Sec. 105. Aamodt Settlement Pueblos’ Fund.
					Sec. 106. Environmental compliance.
					Sec. 107. Authorization of appropriations.
					TITLE II—Pojoaque Basin Indian Water Rights
				Settlement
					Sec. 201. Settlement Agreement and contract
				approval.
					Sec. 202. Environmental compliance.
					Sec. 203. Conditions precedent and enforcement
				date.
					Sec. 204. Waivers and releases.
					Sec. 205. Effect.
				
			2.DefinitionsIn this Act:
			(1)Aamodt
			 caseThe term Aamodt Case means the civil action
			 entitled State of New Mexico, ex rel. State Engineer and United States of
			 America, Pueblo de Nambe, Pueblo de Pojoaque, Pueblo de San Ildefonso, and
			 Pueblo de Tesuque v. R. Lee Aamodt, et al., No. 66 CV 6639 MV/LCS
			 (D.N.M.).
			(2)Acre-feetThe
			 term acre-feet means acre-feet of water per year.
			(3)AuthorityThe
			 term Authority means the Pojoaque Basin Regional Water Authority
			 described in section 9.5 of the Settlement Agreement or an alternate entity
			 acceptable to the Pueblos and the County to operate and maintain the diversion
			 and treatment facilities, certain transmission pipelines, and other facilities
			 of the Regional Water System.
			(4)CityThe
			 term City means the city of Santa Fe, New Mexico.
			(5)Cost-sharing and
			 system integration agreementThe term Cost-Sharing and
			 System Integration Agreement means the agreement to be executed by the
			 United States, the State, the Pueblos, the County, and the City that—
				(A)describes the
			 location, capacity, and management (including the distribution of water to
			 customers) of the Regional Water System; and
				(B)allocates the
			 costs of the Regional Water System with respect to—
					(i)the
			 construction, operation, maintenance, and repair of the Regional Water
			 System;
					(ii)rights-of-way for
			 the Regional Water System; and
					(iii)the acquisition
			 of water rights.
					(6)CountyThe
			 term County means Santa Fe County, New Mexico.
			(7)County
			 distribution systemThe term County Distribution
			 System means the portion of the Regional Water System that serves water
			 customers on non-Pueblo land in the Pojoaque Basin.
			(8)County water
			 utilityThe term County Water Utility means the
			 water utility organized by the County to—
				(A)receive water
			 distributed by the Authority; and
				(B)provide the water
			 received under subparagraph (A) to customers on non-Pueblo land in the Pojoaque
			 Basin.
				(9)Engineering
			 reportThe term Engineering Report means the report
			 entitled Pojoaque Regional Water System Engineering Report dated
			 September 2008 and any amendments thereto, including any modifications which
			 may be required by section 101(d)(2).
			(10)FundThe
			 term Fund means the Aamodt Settlement Pueblos’ Fund established by
			 section 105(a).
			(11)Operating
			 agreementThe term Operating Agreement means the
			 agreement between the Pueblos and the County executed under section
			 102(a).
			(12)Operations,
			 maintenance, and replacement costs
				(A)In
			 generalThe term operations, maintenance, and replacement
			 costs means all costs for the operation of the Regional Water System
			 that are necessary for the safe, efficient, and continued functioning of the
			 Regional Water System to produce the benefits described in the Settlement
			 Agreement.
				(B)ExclusionThe
			 term operations, maintenance, and replacement costs does not
			 include construction costs or costs related to construction design and
			 planning.
				(13)Pojoaque
			 basin
				(A)In
			 generalThe term Pojoaque Basin means the geographic
			 area limited by a surface water divide (which can be drawn on a topographic
			 map), within which area rainfall and runoff flow into arroyos, drainages, and
			 named tributaries that eventually drain to—
					(i)the
			 Rio Pojoaque; or
					(ii)the
			 2 unnamed arroyos immediately south; and
					(iii)2
			 arroyos (including the Arroyo Alamo) that are north of the confluence of the
			 Rio Pojoaque and the Rio Grande.
					(B)InclusionThe
			 term Pojoaque Basin includes the San Ildefonso Eastern Reservation
			 recognized by section 8 of
			 Public Law
			 87–231 (75 Stat. 505).
				(14)PuebloThe
			 term Pueblo means each of the pueblos of Nambe, Pojoaque, San
			 Ildefonso, or Tesuque.
			(15)PueblosThe
			 term Pueblos means collectively the Pueblos of Nambe, Pojoaque,
			 San Ildefonso, and Tesuque.
			(16)Pueblo
			 landThe term Pueblo land means any real property
			 that is—
				(A)held by the United
			 States in trust for a Pueblo within the Pojoaque Basin;
				(B)(i)owned by a Pueblo within
			 the Pojoaque Basin before the date on which a court approves the Settlement
			 Agreement; or
					(ii)acquired by a Pueblo on or after
			 the date on which a court approves the Settlement Agreement, if the real
			 property is located—
						(I)within the exterior boundaries of the
			 Pueblo, as recognized and conformed by a patent issued under the Act of
			 December 22, 1858 (11 Stat. 374, chapter V); or
						(II)within the exterior boundaries of any
			 territory set aside for the Pueblo by law, executive order, or court
			 decree;
						(C)owned by a Pueblo
			 or held by the United States in trust for the benefit of a Pueblo outside the
			 Pojoaque Basin that is located within the exterior boundaries of the Pueblo as
			 recognized and confirmed by a patent issued under the Act of December 22, 1858
			 (11 Stat. 374, chapter V); or
				(D)within the
			 exterior boundaries of any real property located outside the Pojoaque Basin set
			 aside for a Pueblo by law, executive order, or court decree, if the land is
			 within or contiguous to land held by the United States in trust for the Pueblo
			 as of January 1, 2005.
				(17)Pueblo water
			 facility
				(A)In
			 generalThe term Pueblo Water Facility means—
					(i)a
			 portion of the Regional Water System that serves only water customers on Pueblo
			 land; and
					(ii)portions of a
			 Pueblo water system in existence on the date of enactment of this Act that
			 serve water customers on non-Pueblo land, also in existence on the date of
			 enactment of this Act, or their successors, that are—
						(I)depicted in the
			 final project design, as modified by the drawings reflecting the completed
			 Regional Water System; and
						(II)described in the
			 Operating Agreement.
						(B)InclusionsThe
			 term Pueblo Water Facility includes—
					(i)the
			 barrier dam and infiltration project on the Rio Pojoaque described in the
			 Engineering Report; and
					(ii)the
			 Tesuque Pueblo infiltration pond described in the Engineering Report.
					(18)Regional water
			 system
				(A)In
			 generalThe term Regional Water System means the
			 Regional Water System described in section 101(a).
				(B)ExclusionsThe
			 term Regional Water System does not include the County or Pueblo
			 water supply delivered through the Regional Water System.
				(19)San juan-chama
			 projectThe term San Juan-Chama Project means the
			 Project authorized by section 8 of the Act of June 13, 1962 (76 Stat. 96, 97),
			 and the Act of April 11, 1956 (70 Stat. 105).
			(20)San juan-chama
			 project ActThe term San Juan-Chama Project Act
			 means sections 8 through 18 of the Act of June 13, 1962 (76 Stat. 96,
			 97).
			(21)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(22)Settlement
			 agreementThe term Settlement Agreement means the
			 stipulated and binding agreement among the State, the Pueblos, the United
			 States, the County, and the City dated January 19, 2006, and signed by all of
			 the government parties to the Settlement Agreement (other than the United
			 States) on May 3, 2006, and as amended in conformity with this Act.
			(23)StateThe
			 term State means the State of New Mexico.
			IPojoaque basin
			 regional water system
			101.Authorization
			 of Regional Water System
				(a)In
			 generalThe Secretary, acting through the Commissioner of
			 Reclamation, shall plan, design, and construct a regional water system in
			 accordance with the Settlement Agreement, to be known as the Regional
			 Water System—
					(1)to divert and
			 distribute water to the Pueblos and to the County Water Utility, in accordance
			 with the Engineering Report; and
					(2)that consists
			 of—
						(A)surface water
			 diversion facilities at San Ildefonso Pueblo on the Rio Grande; and
						(B)any treatment,
			 transmission, storage and distribution facilities and wellfields for the County
			 Distribution System and Pueblo Water Facilities that are necessary to supply
			 4,000 acre-feet of water within the Pojoaque Basin, unless modified in
			 accordance with subsection (d)(2).
						(b)Final project
			 designThe Secretary shall issue a final project design within 90
			 days of completion of the environmental compliance described in section 106 for
			 the Regional Water System that—
					(1)is consistent with
			 the Engineering Report; and
					(2)includes a
			 description of any Pueblo Water Facilities.
					(c)Acquisition of
			 land; water rights
					(1)Acquisition of
			 landUpon request, and in exchange for the funding which shall be
			 provided in section 107(c), the Pueblos shall consent to the grant of such
			 easements and rights-of-way as may be necessary for the construction of the
			 Regional Water System at no cost to the Secretary. To the extent that the State
			 or County own easements or rights-of-way that may be used for construction of
			 the Regional Water System, the State or County shall provide that land or
			 interest in land as necessary for construction at no cost to the Secretary. The
			 Secretary shall acquire any other land or interest in land that is necessary
			 for the construction of the Regional Water System.
					(2)Water
			 rightsThe Secretary shall not condemn water rights for purposes
			 of the Regional Water System.
					(d)Conditions for
			 construction
					(1)In
			 generalThe Secretary shall not begin construction of the
			 Regional Water System facilities until the date on which—
						(A)the Secretary
			 executes—
							(i)the
			 Settlement Agreement; and
							(ii)the
			 Cost-Sharing and System Integration Agreement; and
							(B)the State and the
			 County have entered into an agreement with the Secretary to contribute the
			 non-Federal share of the costs of the construction in accordance with the
			 Cost-Sharing and System Integration Agreement.
						(2)Modifications to
			 regional water system
						(A)In
			 generalThe State and the County, in agreement with the Pueblos,
			 the City, and other signatories to the Cost-Sharing and System Integration
			 Agreement, may modify the extent, size, and capacity of the County Distribution
			 System as set forth in the Cost-Sharing and System Integration
			 Agreement.
						(B)EffectA
			 modification under subparagraph (A)—
							(i)shall not affect
			 implementation of the Settlement Agreement so long as the provisions in section
			 203 are satisfied; and
							(ii)may
			 result in an adjustment of the State and County cost-share allocation as set
			 forth in the Cost-Sharing and System Integration Agreement.
							(e)Applicable
			 lawThe Indian Self-Determination and Education Assistance Act
			 (25 U.S.C. 450 et
			 seq.) shall not apply to the design and construction of the
			 Regional Water System.
				(f)Construction
			 costs
					(1)Pueblo water
			 facilities
						(A)In
			 generalExcept as provided in subparagraph (B), the expenditures
			 of the Secretary to construct the Pueblo Water Facilities under this section
			 shall not exceed $106,400,000.
						(B)ExceptionThe
			 amount described in subparagraph (A) shall be increased or decreased, as
			 appropriate, based on ordinary fluctuations in construction costs since October
			 1, 2006, as determined using applicable engineering cost indices.
						(2)Costs to
			 PuebloThe costs incurred by the Secretary in carrying out
			 activities to construct the Pueblo Water Facilities under this section shall
			 not be reimbursable to the United States.
					(3)County
			 distribution systemThe costs of constructing the County
			 Distribution System shall be at State and local expense.
					(g)State and local
			 capital obligationsThe State and local capital obligations for
			 the Regional Water System described in the Cost-Sharing and System Integration
			 Agreement shall be satisfied on the payment of the State and local capital
			 obligations described in the Cost-Sharing and System Integration
			 Agreement.
				(h)Conveyance of
			 regional water system facilities
					(1)In
			 generalSubject to paragraph (2), on completion of the
			 construction of the Regional Water System, the Secretary, in accordance with
			 the Operating Agreement, shall convey to—
						(A)each Pueblo the
			 portion of any Pueblo Water Facility that is located within the boundaries of
			 the Pueblo, including any land or interest in land located within the
			 boundaries of the Pueblo that is acquired by the United States for the
			 construction of the Pueblo Water Facility;
						(B)the County the
			 County Distribution System, including any land or interest in land acquired by
			 the United States for the construction of the County Distribution System;
			 and
						(C)the Authority any
			 portions of the Regional Water System that remain after making the conveyances
			 under subparagraphs (A) and (B), including any land or interest in land
			 acquired by the United States for the construction of the portions of the
			 Regional Water System.
						(2)Conditions for
			 conveyanceThe Secretary shall not convey any portion of the
			 Regional Water System facilities under paragraph (1) until the date on
			 which—
						(A)construction of
			 the Regional Water System is complete; and
						(B)the Operating
			 Agreement is executed in accordance with section 102.
						(3)Subsequent
			 conveyanceOn conveyance by the Secretary under paragraph (1),
			 the Pueblos, the County, and the Authority shall not reconvey any portion of
			 the Regional Water System conveyed to the Pueblos, the County, and the
			 Authority, respectively, unless the reconveyance is authorized by an Act of
			 Congress enacted after the date of enactment of this Act.
					(4)Interest of the
			 United StatesOn conveyance of a portion of the Regional Water
			 System under paragraph (1), the United States shall have no further right,
			 title, or interest in and to the portion of the Regional Water System
			 conveyed.
					(5)Additional
			 constructionOn conveyance of a portion of the Regional Water
			 System under paragraph (1), the Pueblos, County, or the Authority, as
			 applicable, may, at the expense of the Pueblos, County, or the Authority,
			 construct any additional infrastructure that is necessary to fully use the
			 water delivered by the Regional Water System.
					(6)Liability
						(A)In
			 generalEffective on the date of conveyance of any land or
			 facility under this section, the United States shall not be held liable by any
			 court for damages of any kind arising out of any act, omission, or occurrence
			 relating to the land and facilities conveyed, other than damages caused by acts
			 of negligence by the United States, or by employees or agents of the United
			 States, prior to the date of conveyance.
						(B)Tort
			 claimsNothing in this section increases the liability of the
			 United States beyond the liability provided in
			 chapter 171 of title 28,
			 United States Code (commonly known as the Federal Tort Claims
			 Act).
						(7)EffectNothing
			 in any transfer of ownership provided or any conveyance thereto as provided in
			 this section shall extinguish the right of any Pueblo, the County, or the
			 Regional Water Authority to the continuous use and benefit of each easement or
			 right of way for the use, operation, maintenance, repair, and replacement of
			 Pueblo Water Facilities, the County Distribution System or the Regional Water
			 System or for wastewater purposes as provided in the Cost-Sharing and System
			 Integration Agreement.
					102.Operating
			 Agreement
				(a)In
			 generalThe Pueblos and the County shall submit to the Secretary
			 an executed Operating Agreement for the Regional Water System that is
			 consistent with this Act, the Settlement Agreement, and the Cost-Sharing and
			 System Integration Agreement not later than 180 days after the later of—
					(1)the date of
			 completion of environmental compliance and permitting; or
					(2)the date of
			 issuance of a final project design for the Regional Water System under section
			 101(b).
					(b)ApprovalNot
			 later than 180 days after receipt of the operating agreement described in
			 subsection (a), the Secretary shall approve the Operating Agreement upon
			 determination that the Operating Agreement is consistent with this Act, the
			 Settlement Agreement, and the Cost-Sharing and System Integration
			 Agreement.
				(c)ContentsThe
			 Operating Agreement shall include—
					(1)provisions
			 consistent with the Settlement Agreement and the Cost-Sharing and System
			 Integration Agreement and necessary to implement the intended benefits of the
			 Regional Water System described in those documents;
					(2)provisions
			 for—
						(A)the distribution
			 of water conveyed through the Regional Water System, including a delineation
			 of—
							(i)distribution lines
			 for the County Distribution System;
							(ii)distribution
			 lines for the Pueblo Water Facilities; and
							(iii)distribution
			 lines that serve both—
								(I)the County
			 Distribution System; and
								(II)the Pueblo Water
			 Facilities;
								(B)the allocation of
			 the Regional Water System capacity;
						(C)the terms of use
			 of unused water capacity in the Regional Water System;
						(D)the construction
			 of additional infrastructure and the acquisition of associated rights-of-way or
			 easements necessary to enable any of the Pueblos or the County to fully use
			 water allocated to the Pueblos or the County from the Regional Water System,
			 including provisions addressing when the construction of such additional
			 infrastructure requires approval by the Authority;
						(E)the allocation and
			 payment of annual operation, maintenance, and replacement costs for the
			 Regional Water System, including the portions of the Regional Water System that
			 are used to treat, transmit, and distribute water to both the Pueblo Water
			 Facilities and the County Water Utility;
						(F)the operation of
			 wellfields located on Pueblo land;
						(G)the transfer of
			 any water rights necessary to provide the Pueblo water supply described in
			 section 103(a);
						(H)the operation of
			 the Regional Water System with respect to the water supply, including the
			 allocation of the water supply in accordance with section 3.1.8.4.2 of the
			 Settlement Agreement so that, in the event of a shortage of supply to the
			 Regional Water System, the supply to each of the Pueblos’ and to the County’s
			 distribution system shall be reduced on a prorata basis, in proportion to each
			 distribution system’s most current annual use; and
						(I)dispute
			 resolution; and
						(3)provisions for
			 operating and maintaining the Regional Water System facilities before and after
			 conveyance under section 101(h), including provisions to—
						(A)ensure
			 that—
							(i)the
			 operation of, and the diversion and conveyance of water by, the Regional Water
			 System is in accordance with the Settlement Agreement;
							(ii)the
			 wells in the Regional Water System are used in conjunction with the surface
			 water supply of the Regional Water System to ensure a reliable firm supply of
			 water to all users of the Regional Water System, consistent with the intent of
			 the Settlement Agreement that surface supplies will be used to the maximum
			 extent feasible;
							(iii)the respective
			 obligations regarding delivery, payment, operation, and management are
			 enforceable; and
							(iv)the
			 County has the right to serve any new water users located on non-Pueblo land in
			 the Pojoaque Basin; and
							(B)allow for any
			 aquifer storage and recovery projects that are approved by the Office of the
			 New Mexico State Engineer.
						(d)EffectNothing
			 in this Act precludes the Operating Agreement from authorizing phased or
			 interim operations if the Regional Water System is constructed in
			 phases.
				103.Acquisition of
			 Pueblo water supply for the Regional Water System
				(a)In
			 generalFor the purpose of providing a reliable firm supply of
			 water from the Regional Water System for the Pueblos in accordance with the
			 Settlement Agreement, the Secretary, on behalf of the Pueblos, shall—
					(1)acquire water
			 rights to—
						(A)302 acre-feet of
			 Nambe reserved water described in section 2.6.2 of the Settlement Agreement
			 pursuant to section 107(c)(1)(C); and
						(B)1141 acre-feet
			 from water acquired by the County for water rights commonly referred to as
			 Top of the World rights in the Aamodt Case;
						(2)enter into a
			 contract with the Pueblos for 1,079 acre-feet in accordance with section 11 of
			 the San Juan-Chama Project Act; and
					(3)by application to
			 the State Engineer, seek approval to divert the water acquired and made
			 available under paragraphs (1) and (2) at the points of diversion for the
			 Regional Water System, consistent with the Settlement Agreement and the
			 Cost-Sharing and System Integration Agreement.
					(b)ForfeitureThe
			 nonuse of the water supply secured by the Secretary for the Pueblos under
			 subsection (a) shall in no event result in forfeiture, abandonment,
			 relinquishment, or other loss thereof.
				(c)TrustThe
			 Pueblo water supply secured under subsection (a) shall be held by the United
			 States in trust for the Pueblos.
				(d)Applicable
			 lawThe water supply made available pursuant to subsection (a)(2)
			 shall be subject to the San Juan-Chama Project Act, and no preference shall be
			 provided to the Pueblos as a result of subsection (c) with regard to the
			 delivery or distribution of San Juan-Chama Project water or the management or
			 operation of the San Juan-Chama Project.
				(e)Contract for San
			 Juan-Chama Project water supplyWith respect to the contract for
			 the water supply required by subsection (a)(2), such San Juan-Chama Project
			 contract shall be pursuant to the following terms:
					(1)WaiversNotwithstanding
			 the provisions of the San Juan-Chama Project Act, or any other provision of
			 law—
						(A)the Secretary
			 shall waive the entirety of the Pueblos’ share of the construction costs for
			 the San Juan-Chama Project, and pursuant to that waiver, the Pueblos’ share of
			 all construction costs for the San Juan-Chama Project, inclusive of both
			 principal and interest, due from 1972 to the execution of the contract required
			 by subsection (a)(2), shall be nonreimbursable;
						(B)the Secretary’s
			 waiver of each Pueblo’s share of the construction costs for the San Juan-Chama
			 Project will not result in an increase in the pro rata shares of other San
			 Juan-Chama Project water contractors, but such costs shall be absorbed by the
			 United States Treasury or otherwise appropriated to the Department of the
			 Interior; and
						(C)the costs
			 associated with any water made available from the San Juan-Chama Project which
			 were determined nonreimbursable and nonreturnable pursuant to Public Law No.
			 88–293, 78 Stat. 171 (March 26, 1964), shall remain nonreimbursable and
			 nonreturnable.
						(2)TerminationThe
			 contract shall provide that it shall terminate only upon the following
			 conditions—
						(A)failure of the
			 United States District Court for the District of New Mexico to enter a final
			 decree for the Aamodt Case by December 15, 2012, or within the time period of
			 any extension of that deadline granted by the court; or
						(B)entry of an order
			 by the United States District Court for the District of New Mexico voiding the
			 final decree and Settlement Agreement for the Aamodt Case pursuant to section
			 10.3 of the Settlement Agreement.
						(f)LimitationThe
			 Secretary shall use the water supply secured under subsection (a) only for the
			 purposes described in the Settlement Agreement.
				(g)Fulfillment of
			 water supply acquisition obligationsCompliance with subsections
			 (a) through (f) shall satisfy any and all obligations of the Secretary to
			 acquire or secure a water supply for the Pueblos pursuant to the Settlement
			 Agreement.
				(h)Rights of
			 pueblos in settlement agreement unaffectedNotwithstanding the
			 provisions of subsections (a) through (g), the Pueblos, the County or the
			 Regional Water Authority may acquire any additional water rights to ensure all
			 parties to the Settlement Agreement receive the full allocation of water
			 provided by the Settlement Agreement and nothing in this Act amends or modifies
			 the quantities of water allocated to the Pueblos thereunder.
				104.Delivery and
			 allocation of Regional Water System capacity and water
				(a)Allocation of
			 regional water system capacity
					(1)In
			 generalThe Regional Water System shall have the capacity to
			 divert from the Rio Grande a quantity of water sufficient to provide—
						(A)up to 4,000
			 acre-feet of consumptive use of water; and
						(B)the requisite
			 peaking capacity described in—
							(i)the
			 Engineering Report; and
							(ii)the
			 final project design.
							(2)Allocation to
			 the pueblos and county water utilityOf the capacity described in
			 paragraph (1)—
						(A)there shall be
			 allocated to the Pueblos—
							(i)sufficient
			 capacity for the conveyance of 2,500 acre-feet consumptive use; and
							(ii)the
			 requisite peaking capacity for the quantity of water described in clause (i);
			 and
							(B)there shall be
			 allocated to the County Water Utility—
							(i)sufficient
			 capacity for the conveyance of up to 1,500 acre-feet consumptive use;
			 and
							(ii)the
			 requisite peaking capacity for the quantity of water described in clause
			 (i).
							(3)Applicable
			 lawWater shall be allocated to the Pueblos and the County Water
			 Utility under this subsection in accordance with—
						(A)this title;
						(B)the Settlement
			 Agreement; and
						(C)the Operating
			 Agreement.
						(b)Delivery of
			 regional water system waterThe Authority shall deliver water
			 from the Regional Water System—
					(1)to the Pueblos
			 water in a quantity sufficient to allow full consumptive use of up to 2,500
			 acre-feet per year of water rights by the Pueblos in accordance with—
						(A)the Settlement
			 Agreement;
						(B)the Operating
			 Agreement; and
						(C)this title;
			 and
						(2)to the County
			 water in a quantity sufficient to allow full consumptive use of up to 1,500
			 acre-feet per year of water rights by the County Water Utility in accordance
			 with—
						(A)the Settlement
			 Agreement;
						(B)the Operating
			 Agreement; and
						(C)this title.
						(c)Additional use
			 of allocation quantity and unused capacityThe Regional Water
			 System may be used to—
					(1)provide for use of
			 return flow credits to allow for full consumptive use of the water allocated in
			 the Settlement Agreement to each of the Pueblos and to the County; and
					(2)convey water
			 allocated to one of the Pueblos or the County Water Utility for the benefit of
			 another Pueblo or the County Water Utility or allow use of unused capacity by
			 each other through the Regional Water System in accordance with an
			 intergovernmental agreement between the Pueblos, or between a Pueblo and County
			 Water Utility, as applicable, if—
						(A)such
			 intergovernmental agreements are consistent with the Operating Agreement, the
			 Settlement Agreement, and this Act;
						(B)capacity is
			 available without reducing water delivery to any Pueblo or the County Water
			 Utility in accordance with the Settlement Agreement, unless the County Water
			 Utility or Pueblo contracts for a reduction in water delivery or Regional Water
			 System capacity;
						(C)the Pueblo or
			 County Water Utility contracting for use of the unused capacity or water has
			 the right to use the water under applicable law; and
						(D)any agreement for
			 the use of unused capacity or water provides for payment of the operation,
			 maintenance, and replacement costs associated with the use of capacity or
			 water.
						105.Aamodt
			 Settlement Pueblos’ Fund
				(a)Establishment of
			 the aamodt settlement pueblos’ fundThere is established in the
			 Treasury of the United States a fund, to be known as the Aamodt
			 Settlement Pueblos’ Fund, consisting of—
					(1)such amounts as
			 are made available to the Fund under section 107(c) or other authorized
			 sources; and
					(2)any interest
			 earned from investment of amounts in the Fund under subsection (b).
					(b)Management of
			 the fundThe Secretary shall manage the Fund, invest amounts in
			 the Fund, and make amounts available from the Fund for distribution to the
			 Pueblos in accordance with—
					(1)the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.); and
					(2)this Act.
					(c)Investment of
			 the fundOn the date set forth in section 203(a)(1), the
			 Secretary shall invest amounts in the Fund in accordance with—
					(1)the Act of April
			 1, 1880 (25 U.S.C.
			 161);
					(2)the first section
			 of the Act of June 24, 1938 (25 U.S.C. 162a); and
					(3)the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).
					(d)Tribal
			 management plan
					(1)In
			 generalA Pueblo may withdraw all or part of the Pueblo’s portion
			 of the Fund on approval by the Secretary of a tribal management plan as
			 described in the American Indian Trust Fund Management Reform Act of 1994
			 (25 U.S.C. 4001 et
			 seq.).
					(2)RequirementsIn
			 addition to the requirements under the American Indian Trust Fund Management
			 Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal
			 management plan shall require that a Pueblo spend any amounts withdrawn from
			 the Fund in accordance with the purposes described in section 107(c).
					(3)EnforcementThe
			 Secretary may take judicial or administrative action to enforce the provisions
			 of any tribal management plan to ensure that any amounts withdrawn from the
			 Fund under an approved tribal management plan are used in accordance with this
			 title.
					(4)LiabilityIf
			 a Pueblo or the Pueblos exercise the right to withdraw amounts from the Fund,
			 neither the Secretary nor the Secretary of the Treasury shall retain any
			 liability for the expenditure or investment of the amounts withdrawn.
					(5)Expenditure
			 plan
						(A)In
			 generalThe Pueblos shall submit to the Secretary for approval an
			 expenditure plan for any portion of the amounts in the Fund that the Pueblos do
			 not withdraw under this subsection.
						(B)DescriptionThe
			 expenditure plan shall describe the manner in which, and the purposes for
			 which, amounts remaining in the Fund will be used.
						(C)ApprovalOn
			 receipt of an expenditure plan under subparagraph (A), the Secretary shall
			 approve the plan if the Secretary determines that the plan is reasonable and
			 consistent with this Act, the Settlement Agreement, and the Cost-Sharing and
			 System Integration Agreement.
						(D)Annual
			 reportThe Pueblos shall submit to the Secretary an annual report
			 that describes all expenditures from the Fund during the year covered by the
			 report.
						(6)No per capita
			 paymentsNo part of the principal of the Fund, or the interest or
			 income accruing on the principal shall be distributed to any member of a Pueblo
			 on a per capita basis.
					(7)Availability of
			 amounts from the fund
						(A)Approval of
			 settlement agreementAmounts made available under subparagraphs
			 (A) and (C) of section 107(c)(1) or from other authorized sources shall be
			 available for expenditure or withdrawal only after the date on which the United
			 States District Court for the District of New Mexico issues an order approving
			 the Settlement Agreement.
						(B)Completion of
			 certain portions of regional water systemAmounts made available
			 under section 107(c)(1)(B) or from other authorized sources shall be available
			 for expenditure or withdrawal only after those portions of the Regional Water
			 System described in section 1.5.24 of the Settlement Agreement have been
			 declared substantially complete by the Secretary.
						(C)Failure to
			 fulfill conditions precedentIf the conditions precedent in
			 section 203 have not been fulfilled by September 15, 2017, the United States
			 shall be entitled to set off any funds expended or withdrawn from the amounts
			 appropriated pursuant to section 107(c), together with any interest accrued,
			 against any claims asserted by the Pueblos against the United States relating
			 to the water rights in the Pojoaque Basin.
						106.Environmental
			 compliance
				(a)In
			 generalIn carrying out this title, the Secretary shall comply
			 with each law of the Federal Government relating to the protection of the
			 environment, including—
					(1)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
					(2)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
					(b)National
			 environmental policy ActNothing in this Act affects the outcome
			 of any analysis conducted by the Secretary or any other Federal official under
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				107.Authorization
			 of appropriations
				(a)Regional water
			 system
					(1)In
			 generalSubject to paragraph (4), there is authorized to be
			 appropriated to the Secretary for the planning, design, and construction of the
			 Regional Water System and the conduct of environmental compliance activities
			 under section 106 an amount not to exceed $106,400,000, as adjusted under
			 paragraph (3), for the period of fiscal years 2010 through 2022, to remain
			 available until expended.
					(2)Priority of
			 fundingOf the amounts authorized under paragraph (1), the
			 Secretary shall give priority to funding—
						(A)the construction
			 of the San Ildefonso portion of the Regional Water System, consisting
			 of—
							(i)the
			 surface water diversion, treatment, and transmission facilities at San
			 Ildefonso Pueblo; and
							(ii)the
			 San Ildefonso Pueblo portion of the Pueblo Water Facilities; and
							(B)that part of the
			 Regional Water System providing 475 acre-feet to Pojoaque Pueblo pursuant to
			 section 2.2 of the Settlement Agreement.
						(3)AdjustmentThe
			 amount authorized under paragraph (1) shall be adjusted annually to account for
			 increases in construction costs since October 1, 2006, as determined using
			 applicable engineering cost indices.
					(4)Limitations
						(A)In
			 generalNo amounts shall be made available under paragraph (1)
			 for the construction of the Regional Water System until the date on which the
			 United States District Court for the District of New Mexico issues an order
			 approving the Settlement Agreement.
						(B)Record of
			 decisionNo amounts made available under paragraph (1) shall be
			 expended unless the record of decision issued by the Secretary after completion
			 of an environmental impact statement provides for a preferred alternative that
			 is in substantial compliance with the proposed Regional Water System, as
			 defined in the Engineering Report.
						(b)Acquisition of
			 water rightsThere is authorized to be appropriated to the
			 Secretary funds for the acquisition of the water rights under section
			 103(a)(1)(B)—
					(1)in the amount of
			 $5,400,000.00 if such acquisition is completed by December 31, 2010; and
					(2)the amount
			 authorized under paragraph (b)(1) shall be adjusted according to the CPI Urban
			 Index commencing January 1, 2011.
					(c)Aamodt
			 settlement pueblos’ fund
					(1)In
			 generalThere is authorized to be appropriated to the Fund the
			 following amounts for the period of fiscal years 2010 through 2022:
						(A)$15,000,000, which
			 shall be allocated to the Pueblos, in accordance with section 2.7.1 of the
			 Settlement Agreement, for the rehabilitation, improvement, operation,
			 maintenance, and replacement of the agricultural delivery facilities, waste
			 water systems, and other water-related infrastructure of the applicable Pueblo.
			 The amount authorized herein shall be adjusted according to the CPI Urban Index
			 commencing October 1, 2006.
						(B)$37,500,000, which
			 shall be allocated to an account, to be established not later than January 1,
			 2016, to assist the Pueblos in paying the Pueblos’ share of the cost of
			 operating, maintaining, and replacing the Pueblo Water Facilities and the
			 Regional Water System.
						(C)$5,000,000 and any
			 interest thereon, which shall be allocated to the Pueblo of Nambe for the
			 acquisition of the Nambe reserved water rights in accordance with section
			 103(a)(1)(A). The amount authorized herein shall be adjusted according to the
			 CPI Urban Index commencing January 1, 2011. The funds provided under this
			 section may be used by the Pueblo of Nambe only for the acquisition of land,
			 other real property interests, or economic development.
						(2)Operation,
			 maintenance, and replacement costs
						(A)In
			 generalPrior to conveyance of the Regional Water System pursuant
			 to section 101, the Secretary is authorized to and shall pay any operation,
			 maintenance or replacement costs associated with the Pueblo Water Facilities or
			 the Regional Water System up to an amount that does not exceed $5,000,000,
			 which is authorized to be appropriated to the Secretary.
						(B)Obligation of
			 Federal Government after completionThe amount authorized under
			 subparagraph (A) shall expire after the date on which construction of the
			 Regional Water System is completed and the amounts required to be deposited in
			 the account have been deposited under this section by the Federal
			 Government.
						IIPojoaque Basin
			 Indian Water Rights Settlement
			201.Settlement
			 Agreement and contract approval
				(a)ApprovalTo
			 the extent the Settlement Agreement and the Cost-Sharing and System Integration
			 Agreement do not conflict with this Act, the Settlement Agreement and the
			 Cost-Sharing and System Integration Agreement (including any amendments to the
			 Settlement Agreement and the Cost-Sharing and System Integration Agreement that
			 are executed to make the Settlement Agreement or the Cost-Sharing and System
			 Integration Agreement consistent with this Act) are authorized, ratified, and
			 confirmed.
				(b)ExecutionTo
			 the extent the Settlement Agreement and the Cost-Sharing and System Integration
			 Agreement do not conflict with this Act, the Secretary shall execute the
			 Settlement Agreement and the Cost-Sharing and System Integration Agreement
			 (including any amendments that are necessary to make the Settlement Agreement
			 or the Cost-Sharing and System Integration Agreement consistent with this
			 Act).
				(c)Authorities of
			 the pueblos
					(1)In
			 generalEach of the Pueblos may enter into contracts to lease or
			 exchange water rights or to forbear undertaking new or expanded water uses for
			 water rights recognized in section 2.1 of the Settlement Agreement for use
			 within the Pojoaque Basin in accordance with the other limitations of section
			 2.1.5 of the Settlement Agreement provided that section 2.1.5 is amended
			 accordingly.
					(2)ExecutionThe
			 Secretary shall not execute the Settlement Agreement until such amendment is
			 accomplished under paragraph (1).
					(3)Approval by
			 SecretaryConsistent with the Settlement Agreement as amended
			 under paragraph (1), the Secretary shall approve or disapprove a lease entered
			 into under paragraph (1).
					(4)Prohibition on
			 permanent alienationNo lease or contract under paragraph (1)
			 shall be for a term exceeding 99 years, nor shall any such lease or contract
			 provide for permanent alienation of any portion of the water rights made
			 available to the Pueblos under the Settlement Agreement.
					(5)Applicable
			 lawSection 2116 of the Revised Statutes (25 U.S.C. 177) shall
			 not apply to any lease or contract entered into under paragraph (1).
					(6)Leasing or
			 marketing of water supplyThe water supply provided on behalf of
			 the Pueblos pursuant to section 103(a)(1) may only be leased or marketed by any
			 of the Pueblos pursuant to the intergovernmental agreements described in
			 section 104(c)(2).
					(d)Amendments to
			 contractsThe Secretary shall amend the contracts relating to the
			 Nambe Falls Dam and Reservoir that are necessary to use water supplied from the
			 Nambe Falls Dam and Reservoir in accordance with the Settlement
			 Agreement.
				202.Environmental
			 compliance
				(a)Effect of
			 execution of settlement agreementThe execution of the Settlement
			 Agreement under section 201(b) shall not constitute a major Federal action
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
				(b)Compliance with
			 environmental lawsIn carrying out this Act, the Secretary shall
			 comply with each law of the Federal Government relating to the protection of
			 the environment, including—
					(1)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
					(2)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
					203.Conditions
			 precedent and enforcement date
				(a)Conditions
			 precedent
					(1)In
			 generalUpon the fulfillment of the conditions precedent
			 described in paragraph (2), the Secretary shall publish in the Federal Register
			 by September 15, 2017, a statement of finding that the conditions have been
			 fulfilled.
					(2)RequirementsThe
			 conditions precedent referred to in paragraph (1) are the conditions
			 that—
						(A)to the extent that
			 the Settlement Agreement conflicts with this title, the Settlement Agreement
			 has been revised to conform with this title;
						(B)the Settlement
			 Agreement, so revised, including waivers and releases pursuant to section 204,
			 has been executed by the appropriate parties and the Secretary;
						(C)Congress has fully
			 appropriated, or the Secretary has provided from other authorized sources, all
			 funds authorized by section 107, with the exception of subsection (a)(1) of
			 that section, by December 15, 2016;
						(D)the Secretary has
			 acquired and entered into appropriate contracts for the water rights described
			 in section 103(a);
						(E)for purposes of
			 section 103(a), permits have been issued by the New Mexico State Engineer to
			 the Regional Water Authority to change the points of diversion to the mainstem
			 of the Rio Grande for the diversion and consumptive use of at least 2,381
			 acre-feet by the Pueblos as part of the water supply for the Regional Water
			 System, subject to the conditions that—
							(i)the
			 permits shall be free of any condition that materially adversely affects the
			 ability of the Pueblos or the Regional Water Authority to divert or use the
			 Pueblo water supply described in section 103(a), including water rights
			 acquired in addition to those described in section 103(a), in accordance with
			 section 103(g); and
							(ii)the
			 Settlement Agreement shall establish the means to address any permit conditions
			 to ensure the ability of the Pueblos to fully divert and consume at least 2,381
			 acre-feet as part of the water supply for the Regional Water System, including
			 defining the conditions that will not constitute a material adverse
			 affect;
							(F)the State has
			 enacted any necessary legislation and provided any funding that may be required
			 under the Settlement Agreement;
						(G)a partial final
			 decree that sets forth the water rights and other rights to water to which the
			 Pueblos are entitled under the Settlement Agreement and this title and that
			 substantially conforms to the Settlement Agreement has been approved by the
			 United States District Court for the District of New Mexico; and
						(H)a final decree
			 that sets forth the water rights for all parties to the Aamodt Case and that
			 substantially conforms to the Settlement Agreement has been approved by the
			 United States District Court for the District of New Mexico by June 15,
			 2017.
						(b)Expiration
			 dateIf all the conditions precedent described in subsection
			 (a)(2) have not been fulfilled by September 15, 2017—
					(1)the Settlement
			 Agreement and this Act including waivers described in those documents shall no
			 longer be effective; and
					(2)any funds that
			 have been appropriated under this Act but not expended shall immediately revert
			 to the general fund of the United States Treasury.
					(c)Enforcement
			 dateThe Settlement Agreement shall become enforceable as of the
			 date that the United States District Court for the District of New Mexico
			 enters a partial final decree pursuant to subsection (a)(2)(E) and an Interim
			 Administrative Order consistent with the Settlement Agreement.
				(d)Effectiveness of
			 waiversThe waivers and releases executed pursuant to section 204
			 shall become effective as of the date that the Secretary publishes the notice
			 required by subsection (a)(1).
				(e)Requirements for
			 determination of substantial completion of the regional water system
					(1)Criteria for
			 substantial completion of regional water systemSubject to the
			 provisions in section 101(d) concerning the extent, size, and capacity of the
			 County Distribution System, the Regional Water System shall be determined to be
			 substantially completed if the infrastructure has been constructed capable
			 of—
						(A)diverting,
			 treating, transmitting, and distributing a supply of 2,500 acre-feet of water
			 to the Pueblos; and
						(B)diverting,
			 treating, and transmitting the quantity of water specified in the Engineering
			 Report to the County Distribution System.
						(2)ConsultationOn
			 or after June 30, 2021, at the request of 1 or more of the Pueblos, the
			 Secretary shall consult with the Pueblos and confer with the County and the
			 State on whether the criteria in paragraph (1) for substantial completion of
			 the Regional Water System have been met or will be met by June 30, 2024.
					(3)Written
			 determination by SecretaryNot earlier than June 30, 2021, at the
			 request of 1 or more of the Pueblos and after the consultation required by
			 paragraph (2), the Secretary shall—
						(A)determine whether
			 the Regional Water System has been substantially completed based on the
			 criteria described in paragraph (1); and
						(B)submit a written
			 notice of the determination under subparagraph (A) to—
							(i)the
			 Pueblos;
							(ii)the
			 County; and
							(iii)the
			 State.
							(4)Right to
			 review
						(A)In
			 generalA determination by the Secretary under paragraph (3)(A)
			 shall be considered to be a final agency action subject to judicial review by
			 the Decree Court under sections 701 through 706 of title 5, United States
			 Code.
						(B)Failure to make
			 timely determination
							(i)In
			 generalIf a Pueblo requests a written determination under
			 paragraph (3) and the Secretary fails to make such a written determination by
			 the date described in clause (ii), there shall be a rebuttable presumption that
			 the failure constitutes agency action unlawfully withheld or unreasonably
			 delayed under section
			 706 of title 5, United States Code.
							(ii)DateThe
			 date referred to in clause (i) is the date that is the later of—
								(I)the date that is
			 180 days after the date of receipt by the Secretary of the request by the
			 Pueblo; and
								(II)June 30,
			 2023.
								(C)Effect of
			 ActNothing in this Act gives any Pueblo or Settlement Party the
			 right to judicial review of a determination of the Secretary regarding whether
			 the Regional Water System has been substantially completed except under
			 subchapter II of chapter 5, and chapter 7, of title 5, United States Code
			 (commonly known as the Administrative Procedure Act).
						(5)Right to void
			 final decree
						(A)In
			 generalNot later than June 30, 2024, on a determination by the
			 Secretary, after consultation with the Pueblos, that the Regional Water System
			 is not substantially complete, 1 or more of the Pueblos, or the United States
			 acting on behalf of a Pueblo, shall have the right to notify the Decree Court
			 of the determination.
						(B)EffectThe
			 Final Decree shall have no force or effect on a finding by the Decree Court
			 that a Pueblo, or the United States acting on behalf of a Pueblo, has submitted
			 proper notification under subparagraph (A).
						(f)Voiding of
			 waiversIf the Final Decree is void under subsection
			 (e)(5)—
					(1)the Settlement
			 Agreement shall no longer be effective;
					(2)the waivers and
			 releases executed pursuant to section 204 shall no longer be effective;
			 and
					(3)any unexpended
			 Federal funds, together with any interest earned on those funds, and title to
			 any property acquired or constructed with expended Federal funds shall be
			 returned to the Federal Government, unless otherwise agreed to by the Pueblos
			 and the United States and approved by Congress.
					204.Waivers and
			 releases
				(a)Claims by the
			 Pueblos and the United StatesIn return for recognition of the
			 Pueblos’ water rights and other benefits, including waivers and releases by
			 non-Pueblo parties, as set forth in the Settlement Agreement and this Act, the
			 Pueblos, on behalf of themselves and their members, and the United States
			 acting in its capacity as trustee for the Pueblos are authorized to execute a
			 waiver and release of—
					(1)all claims for
			 water rights in the Pojoaque Basin that the Pueblos, or the United States
			 acting in its capacity as trustee for the Pueblos, asserted, or could have
			 asserted, in any proceeding, including the Aamodt Case, up to and including the
			 waiver effectiveness date identified in section 203(d), except to the extent
			 that such rights are recognized in the Settlement Agreement or this Act;
					(2)all claims for
			 water rights for lands in the Pojoaque Basin and for rights to use water in the
			 Pojoaque Basin that the Pueblos, or the United States acting in its capacity as
			 trustee for the Pueblos, might be able to otherwise assert in any proceeding
			 not initiated on or before the date of enactment of this title, except to the
			 extent that such rights are recognized in the Settlement Agreement or this
			 Act;
					(3)all claims for
			 damages, losses or injuries to water rights or claims of interference with,
			 diversion or taking of water (including claims for injury to land resulting
			 from such damages, losses, injuries, interference with, diversion, or taking)
			 for land within the Pojoaque Basin that accrued at any time up to and including
			 the waiver effectiveness date identified in section 203(d);
					(4)their defenses in
			 the Aamodt Case to the claims previously asserted therein by other parties to
			 the Settlement Agreement;
					(5)all pending and
			 future inter se challenges to the quantification and priority of water rights
			 of non-Pueblo wells in the Pojoaque Basin, except as provided by section 2.8 of
			 the Settlement Agreement;
					(6)all pending and
			 future inter se challenges against other parties to the Settlement
			 Agreement;
					(7)all claims for
			 damages, losses, or injuries to water rights or claims of interference with,
			 diversion or taking of water (including claims for injury to land resulting
			 from such damages, losses, injuries, interference with, diversion, or taking of
			 water) attributable to City of Santa Fe pumping of groundwater that has effects
			 on the ground and surface water supplies of the Pojoaque Basin, provided that
			 this waiver shall not be effective by the Pueblo of Tesuque unless there is a
			 water resources agreement executed between the Pueblo of Tesuque and the City
			 of Santa Fe; and
					(8)all claims for
			 damages, losses, or injuries to water rights or claims of interference with,
			 diversion or taking of water (including claims for injury to land resulting
			 from such damages, losses, injuries, interference with, diversion, or taking of
			 water) attributable to County of Santa Fe pumping of groundwater that has
			 effects on the ground and surface water supplies of the Pojoaque Basin.
					(b)Claims by the
			 Pueblos against the United StatesThe Pueblos, on behalf of
			 themselves and their members, are authorized to execute a waiver and release
			 of—
					(1)all claims against
			 the United States, its agencies, or employees, relating to claims for water
			 rights in or water of the Pojoaque Basin or for rights to use water in the
			 Pojoaque Basin that the United States acting in its capacity as trustee for the
			 Pueblos asserted, or could have asserted, in any proceeding, including the
			 Aamodt Case;
					(2)all claims against
			 the United States, its agencies, or employees relating to damages, losses, or
			 injuries to water, water rights, land, or natural resources due to loss of
			 water or water rights (including damages, losses or injuries to hunting,
			 fishing, gathering or cultural rights due to loss of water or water rights;
			 claims relating to interference with, diversion or taking of water or water
			 rights; or claims relating to failure to protect, acquire, replace, or develop
			 water, water rights or water infrastructure) within the Pojoaque Basin that
			 first accrued at any time up to and including the waiver effectiveness date
			 identified in section 203(d);
					(3)all claims against
			 the United States, its agencies, or employees for an accounting of funds
			 appropriated by Acts, including the Act of December 22, 1927 (45 Stat. 2), the
			 Act of March 4, 1929 (45 Stat. 1562), the Act of March 26, 1930 (46 Stat. 90),
			 the Act of February 14, 1931 (46 Stat. 1115), the Act of March 4, 1931 (46
			 Stat. 1552), the Act of July 1, 1932 (47 Stat. 525), the Act of June 22, 1936
			 (49 Stat. 1757), the Act of August 9, 1937 (50 Stat. 564), and the Act of May
			 9, 1938 (52 Stat. 291), as authorized by the Pueblo Lands Act of June 7, 1924
			 (43 Stat. 636), and the Pueblo Lands Act of May 31, 1933 (48 Stat. 108), and
			 for breach of Trust relating to funds for water replacement appropriated by
			 said Acts that first accrued before the date of enactment of this Act;
					(4)all claims against
			 the United States, its agencies, or employees relating to the pending
			 litigation of claims relating to the Pueblos’ water rights in the Aamodt Case;
			 and
					(5)all claims against
			 the United States, its agencies, or employees relating to the negotiation,
			 Execution or the adoption of the Settlement Agreement, exhibits thereto, the
			 Partial Final Decree, the Final Decree, or this Act.
					(c)Reservation of
			 rights and retention of claimsNotwithstanding the waivers and
			 releases authorized in this Act, the Pueblos on behalf of themselves and their
			 members and the United States acting in its capacity as trustee for the Pueblos
			 retain.—
					(1)all claims for
			 enforcement of the Settlement Agreement, the Cost-Sharing and System
			 Integration Agreement, the Final Decree, including the Partial Final Decree,
			 the San Juan-Chama Project contract between the Pueblos and the United States
			 or this Act;
					(2)all rights to use
			 and protect water rights acquired after the date of enactment of this
			 Act;
					(3)all rights to use
			 and protect water rights acquired pursuant to state law to the extent not
			 inconsistent with the Partial Final Decree, Final Decree, and the Settlement
			 Agreement;
					(4)all claims against
			 persons other than Parties to the Settlement Agreement for damages, losses or
			 injuries to water rights or claims of interference with, diversion or taking of
			 water (including claims for injury to lands resulting from such damages,
			 losses, injuries, interference with, diversion, or taking of water) within the
			 Pojoaque Basin arising out of activities occurring outside the Pojoaque
			 Basin;
					(5)all claims
			 relating to activities affecting the quality of water including any claims the
			 Pueblos may have under the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9601 et
			 seq.) (including claims for damages to natural resources), the
			 Safe Drinking Water Act (42 U.S.C. 300f et seq.), the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et
			 seq.), and the regulations implementing those laws;
					(6)all claims against
			 the United States relating to damages, losses, or injuries to land or natural
			 resources not due to loss of water or water rights (including hunting, fishing,
			 gathering or cultural rights);
					(7)all claims for
			 water rights from water sources outside the Pojoaque Basin for land outside the
			 Pojoaque Basin owned by a Pueblo or held by the United States for the benefit
			 of any of the Pueblos; and
					(8)all rights,
			 remedies, privileges, immunities, powers and claims not specifically waived and
			 released pursuant to this Act or the Settlement Agreement.
					(d)Effect of
			 sectionNothing in the Settlement Agreement or this Act—
					(1)affects the
			 ability of the United States acting in its sovereign capacity to take actions
			 authorized by law, including any laws relating to health, safety, or the
			 environment, including the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9601 et
			 seq.), the Safe Drinking Water Act (42 U.S.C. 300f et
			 seq.), the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.), the
			 Solid Waste Disposal Act
			 (42 U.S.C. 6901 et
			 seq.), and the regulations implementing those laws;
					(2)affects the
			 ability of the United States to take actions acting in its capacity as trustee
			 for any other Indian tribe or allottee; or
					(3)confers
			 jurisdiction on any State court to—
						(A)interpret Federal
			 law regarding health, safety, or the environment or determine the duties of the
			 United States or other parties pursuant to such Federal law; or
						(B)conduct judicial
			 review of Federal agency action;
						(e)Tolling of
			 claims
					(1)In
			 generalEach applicable period of limitation and time-based
			 equitable defense relating to a claim described in this section shall be tolled
			 for the period beginning on the date of enactment of this Act and ending on
			 June 30, 2021.
					(2)Effect of
			 subparagraphNothing in this subsection revives any claim or
			 tolls any period of limitation or time-based equitable defense that expired
			 before the date of enactment of this Act.
					(3)LimitationNothing
			 in this section precludes the tolling of any period of limitations or any
			 time-based equitable defense under any other applicable law.
					205.EffectNothing in this Act or the Settlement
			 Agreement affects the land and water rights, claims, or entitlements to water
			 of any Indian tribe, pueblo, or community other than the Pueblos.
			
	
		
			Passed the House of
			 Representatives January 21, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
		February 1, 2010
		Read twice and placed on the calendar
	
